226 U.S. 451 (1913)
PEOPLE OF THE STATE OF ILLINOIS EX REL. GERSCH,
v.
CITY OF CHICAGO ET AL.
No. 474.
Supreme Court of United States.
Submitted December 16, 1912.
Decided January 6, 1913.
ERROR TO THE SUPREME COURT OF THE STATE OF ILLINOIS.
Mr. John W. Beckwith and Mr. W.H. Sexton, for the defendants in error, in support of motion to dismiss or affirm.
Mr. Allen B. Chilcoat and Mr. Stephen A. Day, for the plaintiff in error, in opposition thereto.
Memorandum opinion, by direction of the court, by MR. CHIEF JUSTICE WHITE.
This is a companion case to Preston v. City of Chicago, No. 195, just disposed of. Unlike the record in the Preston case, however, the record in this case does not contain the final judgment to which the writ of error is directed. As we cannot assume that a judgment was in fact entered in the Supreme Court of Illinois, it results that we are without authority to exert jurisdiction.
Writ of error dismissed.